DANIEL, C.W., Associate Judge.
Feacher appeals his convictions for first degree burglary and second degree burglary. § 810.02(2) & (3), Fla.Stat. (1985). The evidence does not support the burglary convictions but does support one count of the lesser included offense of trespass. § 810.-08, Fla.Stat. (1985). The burglary convictions are reversed and this case remanded with instructions to adjudicate Feacher guilty of one count of trespass in a structure and to resentence Feacher in accordance with the trespass conviction.
REVERSED and REMANDED.
COBB and COWART, JJ., concur.